DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, “surface” has been replaced with --surface,-- in line 6.
	In the specification, in line 8 of paragraph 38, “compared” has been replaced with --compared, as shown at block 628--.

Allowable Subject Matter
Claims 1-6, 9, 10, and 12-16 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method of non-intrusively diagnosing an internal state of a pipe wall, the method comprising generating an internal pipe temperature estimate using a heat flow calculation, the temperature measurement from the external surface, and the reference temperature measurement; calculating a discrepancy between the internal pipe temperature estimate and the internal pipe temperature measurement; and indicating advisement for pipe maintenance based on the discrepancy (claim 1).
A method of non-intrusively diagnosing an internal state of a pipe wall, comprising calculating a statistical parameter relative to the first skin temperature measurement and the second skin temperature measurement; calculating a difference between the statistical parameter relative to the first skin temperature measurement and the statistical parameter relative to the second skin temperature measurement; comparing the statistical parameter relative to the first skin temperature measurement with the statistical, parameter relative to the second skin temperature measurement: and selectively indicating a need for pipe maintenance based on the comparison (claim 6).
A method of diagnosing corrosion/buildup relative to a thermowell disposed within a flow of a process fluid, the method comprising obtaining a first temperature measurement from an upstream surface of the thermowell; obtaining a second temperature measurement from another surface of the thermowell; and selectively indicating a need for maintenance of the thermowell based on the comparison (claim 13).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
4/15/21